Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/22.
	Note that claim 2 is considered to read on the elected species because the claim is not considered to require that “Y” be N+-R6, but merely further limits this species in the larger “N or N+-R6” listing of alternative species found in claim 1. If the claim is amended to “Y is N+-R6” , this claim will be deemed nonelected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 list alkyl and perfluoralkyl  species as “R1”. However, “alkyl” and “perfluoroalkyl” are monovalent species. R1 clearly must be a divalent entity.
	Claim 1 requires the divalent structures R5 and R4 to be [RA-RB-RC]m. However, [RA-RB -RC]m does not have any open bonds. Furthermore, the listed possibilities for RA and RC include monovalent groups such as hydroxy, alkyl, alkoxy etc. A structure such as  HO-RB-CH3 has no open bonds let alone the two required by R5 and R4.
Claim 4 requires the monovalent structures R5 and R4 to be [RA-RB-RC]. However, [RA-RB-RC]m does not have an open bond. Furthermore, the listed possibilities for RA and RC include monovalent groups such as hydroxy, alkyl, alkoxy etc. A structure such as HO-RB-CH3 has no open bond required by R5 and R4.
Claim 5 lists monovalent groups such as hydroxy, alkyl, alkoxy etc as
the divalent structures RA’ and RB’. 
Claim 6 requires the divalent structures R5 and R4 to be [RA’-RB’-RC’]. However, [RA’-RB’RC’]m does not have an open bond. Furthermore, the listed possibilities for RA’ and RC’ include monovalent groups such as hydroxy, alkyl, alkoxy etc. A structure such as HO-RB-CH3 has no open bonds required by R5 and R4.
Claim 6 lists monovalent groups such as hydroxy, alkyl, alkoxy etc as
the divalent structures RA and RB. 
	Claim 6’s R6 is left undefined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Shang article in Polymer International 65.
	Shang (page 334) conducts the polymerization:


    PNG
    media_image1.png
    260
    505
    media_image1.png
    Greyscale


One can arbitrarily re-write this as:


    PNG
    media_image2.png
    175
    647
    media_image2.png
    Greyscale

This corresponds to applicant’s formula (I) with Y=N; R1 being arylene; R2=R3=R2’=R3’=H;



    PNG
    media_image3.png
    175
    647
    media_image3.png
    Greyscale
                                
This can be considered   -[RA-RB -RC]m- with RA being an imide, RB or RC being aryloxy and the other null; m=1

    PNG
    media_image4.png
    175
    647
    media_image4.png
    Greyscale

This can be considered   -[RA-RB -RC]m- with RA being aryl, RB being an imide, RC being  null; m=1
            
In regards to applicant’s dependent claims:
           Claim 2 does not require that “Y” be N+-R6, but merely further limits this species in the larger “N or N+-R6” listing of alternative species found in claim 1. This claim is properly rejected over the alternative Y=N species.
	Although made from two monomers, the final repeating structure is of a single formula and can be considered a “homopolymer”. This is in agreement with applicant’s specification whose polymerizations schemes all utilize two starting monomers.
	The starting benzimidazole monomer corresponds to the 3rd structure of applicant’s claim 5.
	The polymer has a high heat resistance (fig 6).
	Presumably the polymer is flame retardant and has applicant’s properties given it structurally meets applicant’s requirements.
	The polymer has the potential to be used in 3D printing whether recognized by Shang or not. 
	The polymer is useful as a film (page 337) which meets applicant’s “sheet”.                  

 Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay 2009/0131623.
   	Hay exemplifies (#1) the production of the polymer
                           
    PNG
    media_image5.png
    202
    246
    media_image5.png
    Greyscale

Arbitrarily, one can re-write this as:

    PNG
    media_image6.png
    202
    647
    media_image6.png
    Greyscale



This corresponds to applicant’s formula (I) with Y=N; R1 being arylene; R2=R3=R2’=R3’=H;
R4 is arylene. This can be considered   -[RA-RB -RC]m- with any one of RA or RB or RC being arylene and the others null; m=1

R5 is -SO2Ph-. This can be considered   -[RA-RB -RC]m- with any one of RA being a sulfonyl substituted arylene and the others null; m=1

In regards to applicant’s dependent claims:
           Claim 2 does not require that “Y” be N+-R6, but merely further limits this species in the larger “N or N+-R6” listing of alternative species found in claim 1. This claim is properly rejected over the alternative Y=N species.
	Although made from two monomers, the final repeating structure is of a single formula and can be considered a “homopolymer”. This is in agreement with applicant’s specification whose polymerizations schemes all utilize two starting monomers.
	The polymer has a high Tg and presumably high heat resistance (table 1).
	Presumably the polymer is flame retardant and has applicant’s properties given it structurally meets applicant’s requirements.
	The polymer has the potential to be used in 3D printing whether recognized by Hay or not. 



	The polymer is useful as a film (paragraph 14) which meets applicant’s “sheet”.                  


Claims 1,2 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay 2009/0131623.
   	Hay exemplifies (#14) the production of the polymer
                           

    PNG
    media_image7.png
    209
    538
    media_image7.png
    Greyscale


Arbitrarily, one can re-write this as:

    PNG
    media_image8.png
    230
    530
    media_image8.png
    Greyscale


This corresponds to applicant’s formula (I) with Y=N; R1 being arylene; R2=R3=R2’=R3’=H;
R4 is -PhSO2PhO-  . This can be considered   -[RA-RB -RC]m- with RA being arylene, RB being sulfonyl substituted aryloxy, RC being null; m=1

R5 is -PhPhOSO2Ph-. This can be considered   -[RA-RB -RC]m- with RA being arylene-arylene, RB being aryloxy and RC being a sulfonyl substituted arylene; m=1

In regards to applicant’s dependent claims:
           Claim 2 does not require that “Y” be N+-R6, but merely further limits this species in the larger “N or N+-R6” listing of alternative species found in claim 1. This claim is properly rejected over the alternative Y=N species.
	The starting benzimidazole monomer corresponds to the 3rd structure of applicant’s claim 5.
	The polymer has a high Tg (paragraph 59) and presumably high heat resistance.
	Presumably the polymer is flame retardant and has applicant’s properties given it structurally meets applicant’s requirements.
	The polymer has the potential to be used in 3D printing whether recognized by Hay or not. 
	The polymer is useful as a film (paragraph 14) which meets applicant’s “sheet”.                  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        10/27/22